Citation Nr: 1501445	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  11-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from January 1962 to October 1966.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA file also contains relevant records regarding this claim.

In August 2013, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  
  
The Board remanded the appeal in February 2014 for further development.  The case has since been returned to the Board for appellate review.  In the February 2014 Board remand, the Board also remanded the issue of service connection for a low back disorder.  The RO granted this issue in a recent October 2014 rating decision. Thus, this particular issue is longer on appeal before the Board.


FINDING OF FACT

1.  An August 2010 VA examination diagnosed bilateral hearing loss for VA purposes.

2.  The Veteran served in the military as an aircraft mechanic and was thus subject to hazardous noise exposure without hearing protection.
 
3.  The Veteran's competent and credible testimony was that he did not have significant post-service occupational or recreational noise exposure.

4.  The Veteran's competent and credible testimony was that he had hearing difficulty essentially since service discharge.

5.  The VA etiological opinions of record are inadequate as they ignore the Veteran's lay statements of continuous symptoms since service.



CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


